  Case 3:20-cv-00774-SMY Document 8 Filed 09/24/20 Page 1 of 4 Page ID #24




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOEY M. SEIDELMAN, III, #Y30152,                  )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )      Case No. 20-cv-00774-SMY
                                                  )
WEXFORD HEALTH SOURCES,                           )
DANIEL L. CONN, and                               )
LANA NALEWAJKA,                                   )
                                                  )
                       Defendants.                )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Joey M. Seidelman, III, an inmate of the Illinois Department of Corrections

currently incarcerated at Centralia Correctional Center (“Centralia”), brings this action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff asserts a claim

for deliberate indifference to a serious medical need and seeks injunctive relief. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

       Under Federal Rule of Civil Procedure 8, the Complaint must include a short, plain

statement of the case against each individual. In other words, Plaintiffs are required to associate

specific defendants with specific claims, so that defendants are put on notice of the claims brought

against them and so they can properly answer the Complaint. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007); Fed. R. Civ. P. 8(a)(2).
  Case 3:20-cv-00774-SMY Document 8 Filed 09/24/20 Page 2 of 4 Page ID #25




       Plaintiff’s Complaint includes a one paragraph statement of claim. (Doc. 1, p. 6). Plaintiff

states he injured his shoulder playing football in high school 5-6 years ago and has brought it to

the attention of the Centralia medical staff. He alleges it took 4 months for x-rays he requested to

be done and that the x-rays showed no bone damage or injury. He further alleges that the Centralia

medical staff is avoiding his request to see the doctor for further medical help.

       While Plaintiff names Wexford Health Services, Daniel Conn (Chief Executive Officer of

Wexford Health Services) and Lana Nalewajka (Healthcare Administrator/ADA Coordinator) as

defendants, he does not explain what role if any Conn or Nalewajka played in his medical care.

Conn and Nalewajka cannot be held liable based solely on their positions as administrators as the

doctrine of respondeat superior does not apply to section 1983 actions. Chavez v. Illinois State

Police, 251 F.3d 612, 651 (2001). Thus, he fails to state a claim against them.

       Plaintiff also fails to mention Wexford in his statement of claim. Merely naming a party

in the caption of a Complaint is not enough to state a claim. Collins v. Kibort, 143 F.3d 331, 334

(7th Cir. 1998). Additionally, Wexford cannot be held liable based on respondeat superior and

instead, is liable only if it had a policy or practice that caused the alleged violation of a

constitutional right. Shields v. Illinois Dept. of Corrections, 746 F.3d 782, 789 (7th Cir. 2014).

There is nothing in the Complaint that suggests Wexford maintains a policy or practice that caused

a violation of Plaintiff’s constitutional rights. Therefore, Plaintiff fails to state a viable claim

against Wexford as well.

                                            Disposition

       Plaintiff’s Complaint is DISMISSED without prejudice for failure to state a claim upon

which relief may be granted. Plaintiff is GRANTED leave to file a First Amended Complaint on



                                                 2
  Case 3:20-cv-00774-SMY Document 8 Filed 09/24/20 Page 3 of 4 Page ID #26




or before OCTOBER 26, 2020. The First Amended Complaint is subject to review pursuant to

28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-00774-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. An amended complaint supersedes and

replaces the original complaint, rendering the original complaint void. See Flannery v. Recording

Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept

piecemeal amendments to the original Complaint – the First Amended Complaint must stand on

its own, without reference to any previous pleading, and Plaintiff must re-file any relevant exhibits

he wishes the Court to consider.

       To enable Plaintiff to comply with this Order, the Clerk of Court is DIRECTED to mail

Plaintiff a civil rights complaint form.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted “strikes” under



                                                  3
  Case 3:20-cv-00774-SMY Document 8 Filed 09/24/20 Page 4 of 4 Page ID #27




28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 24, 2020

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                4
